Citation Nr: 1612813	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  15-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for right lower extremity neuropathy, claimed as due to in-service cold injuries.

2.  Service connection for left lower extremity neuropathy, claimed as due to in-service cold injuries.

3.  Service connection for right upper extremity neuropathy, claimed as due to in-service cold injuries.

4.  Service connection for left upper extremity neuropathy, claimed as due to in-service cold injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1957 to January 1962.  The Veteran had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In February 2016, the Veteran presented testimony at a Board hearing in Washington, DC (Central Office hearing) before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

In a September 2006 memorandum, VA issued a Formal Finding of Unavailability of the Veteran's Service Treatment Records.  The Board recognizes that because of the missing records it has a heightened duty to assist, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that service connection for neuropathy of all four extremities is warranted as a result of cold injuries sustained during service.  Specifically, the Veteran asserted that, as a bombing navigation specialist at the Lincoln Air Force Base in Nebraska, he was exposed to cold, wind-chilled temperatures that sometimes fell to 30 to 40 degrees below zero while he performed flight line duties critical to flight launching and landing.  See, e.g., November 2015 VA Form 21-4138; February 2016 Board hearing transcript.  The 

In an October 2012 VA letter, Dr. G.C. rendered a diagnosis of peripheral neuropathy and stated that the Veteran reported longstanding peripheral sensory symptoms, and that he was exposed to extreme cold; based on the foregoing, 
Dr. G.C. wrote that it is possible that the Veteran's neuropathy is related to cold exposure.  Such a statement of relationship in terms of mere possibility rather than probability does not constitute an opinion of any probative value.

The Veteran was not afforded a VA examination in connection with the claims for service connection on appeal.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current upper or lower extremity neuropathy disability.

The October 2015 statement of the case (SOC) refers to Tampa VA Medical Center treatment records from July 8, 2003 to September 18, 2015; however, it does not appear that these records have been associated with the claims file.  These records should be associated with the electronic claims file on VBMS or Virtual VA.  

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the claims or issues on appeal.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While on remand the AOJ should request that the Veteran provide information as to all private and VA medical providers who have treated his upper or lower extremity neuropathy disorders.  Then, after obtaining the appropriate releases, the AOJ should attempt to obtain any outstanding VA and/or private treatment records not already associated with the record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide information as to all private treatment he has received since separation from service concerning the upper and lower extremity neuropathy disorders.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of upper and lower extremity neuropathy disorders that are not already of record.  

2. Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the upper and lower extremity neuropathy disorders, including the Tampa VA Medical Center treatment records from July 8, 2003 to present.

3. Schedule the appropriate VA examination with opinions in order to assist in determining the etiology of any current upper or lower extremity neuropathy disorders.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

In rendering the opinions requested below, the examiner should assume that the Veteran's assertions of in-service cold exposure to be true.  

The examiner is requested to provide the following opinions: 

A) Does the Veteran have neuropathy of the right upper extremity, left upper extremity, right lower extremity, or left lower extremity? 

B) For any neuropathy disability, is it as likely as not (i.e., probability of 50 percent or more) that the neuropathy had its onset during, or is otherwise related to the cold exposure during active service?  


4. Thereafter, the issues of service connection for peripheral neuropathy of the extremities should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

